DETAILED ACTION
This Office Action is in response to the application filed on May 8, 2020. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0301833 (“Campbell”) in view of U.S. Patent Publication No. 2002/0002788 (“Hope”).
With respect to claim 1, Campbell discloses the invention substantially as claimed, including 
A front sight post camera system for a firearm having a trigger  (see Figs. 28 and 29, showing a firearm with a trigger and a front sight post and a camera system 2000 attached near to and at least indirectly to the front sight post, i.e., a front sight post camera system for a firearm having a trigger), wherein the front sight post camera system comprises: 
a front sight post (see Figs. 28 and 29, showing a firearm with a front sight post); 
a camera assembly attached to the front sight post (see Figs. 28 and 29, item 2000, showing and describing a camera assembly that is attached (at least indirectly through the upper rail) to the front sight post); 
Campbell does not explicitly disclose an actuation mechanism in communication with the trigger and the camera assembly, wherein the actuation mechanism activates the camera assembly each time the trigger is pulled.
However, in the same field of endeavor, Hope discloses that it was known for guns with sight camera systems to actuate the camera when the trigger is pulled: 
an actuation mechanism in communication with the trigger and the camera assembly, wherein the actuation mechanism activates the camera assembly each time the trigger is pulled (see Abstract, Fig. 2, items T, 16, 20, and 32, ¶¶21, 22, 38, 43, describing a microswitch in communication with the trigger and the camera/recording device to activate the camera when the trigger is pulled, i.e., an actuation mechanism in communication with the trigger and the camera assembly, wherein the actuation mechanism activates the camera assembly each time the trigger is pulled).
Campbell discloses a gun with a sight and a camera, wherein the camera sight has an on/off switch (see ¶¶73, 98). At the time of filing, one of ordinary skill would have been familiar with camera activation and have understood that, as evidenced by Hope, a known alternative to such a switch would be an actuation mechanism to activate the camera assembly when the trigger is pulled. Accordingly, to one of ordinary skill in the art at the time of filing, using such an actuation mechanism instead of the on/off switch of Campbell would have represented nothing more than the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an actuation mechanism in communication with the trigger and camera to activate the camera when the trigger is pulled in the firearm sight post camera system of Campbell as taught by Hope.
With respect to claim 7, Campbell discloses the invention substantially as claimed. As described above Campbell in view of Hope discloses all the elements of independent claim 1. Campbell/Hope additionally discloses: 
a memory and a processor (see Campbell, ¶10, describing that the system may include a smart device, computer, tablet, etc. – Examiner takes Official Notice that one of ordinary skill in the art at the time would have understood these items to include a memory and a processor). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Campbell discloses the invention substantially as claimed. As described above Campbell in view of Hope discloses all the elements of independent claim 1. Campbell/Hope additionally discloses: 
wherein the camera assembly comprises a protective bezel, an outer lens and a camera lens (see Campbell Figs. 8, 14E, 14F, items 2001 and 2013 and bezel shown around lens 2001, ¶¶93-94, 97-98, showing and describing that the system includes a camera lens, an outer lens, and a bezel around lens 2001). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Campbell discloses the invention substantially as claimed. As described above Campbell in view of Hope discloses all the elements of independent claim 1. Campbell/Hope additionally discloses: 
wherein the actuation mechanism is a sensor that is wired to the camera assembly (see Hope Figs. 2 and 4, item 32, ¶¶38, 43, describing a trigger switch/microswitch 32 that, when the trigger is pulled, the trigger and the contacts of the microswitch come into contact, closing the contacts of the microswitch to actuate the camera, i.e., the microswitch 32 acts as a sensor that is wired to the camera assembly that senses/detects the trigger actuation). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
Claim Rejections - 35 USC § 103
Claims 2-4, 6, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Hope and further in view of U.S. Patent No. 9,752,840 (“Betro”).
With respect to claim 2, Campbell discloses the invention substantially as claimed. As described above Campbell in view of Hope discloses all the elements of independent claim 1. Campbell/Hope additionally discloses:
a wireless transmitter … (see Campbell ¶¶93, 95, 96, describing that the sight device includes a Wi-Fi transmitting module 2011)
Campbell/Hope does not explicitly disclose a GPS unit.
However, in the same field of endeavor, Betro discloses that it was known for such guns to include a GPS unit: 
…a GPS unit (see Fig. 3, item 44, 15:14-15, 15:28-30, 20:3-10, describing a GPS module/unit).
Betro discloses the benefits of including a GPS module in a gun/camera sight system (see 20:3-10, describing that in doing so, the GPS may gather and transmit location data in real-time or at intervals for the firearm and 1:13-29, describing that such location information may be useful to provide awareness of events/comprehensive intelligence in connection with a firearm). At the time of filing, one of ordinary skill would have been familiar with the benefits of transmitting location data in association with a firearm-related event and have understood that, as evidenced by Betro, in order to provide gun location information associated with an event, including a GPS module would have been beneficial. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a GPS module, as taught by Betro, in the firearm system of Campbell/Hope in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a GPS module in the firearm camera system of Campbell/Hope as taught by Betro.
With respect to claim 3, Campbell discloses the invention substantially as claimed. As detailed above, Campbell in view of Hope and Betro discloses each and every element of dependent claim 2. Campbell/Hope/Betro additionally discloses:
wherein the wireless transmitter is housed in a frame of the firearm (see Betro Figs. 2, 4A, 4B, 5A, item 91, 17:85-18:16, describing sending data wirelessly/via WiFi, using antenna 91, i.e., a wireless transmitter, which is shown to be housed in the firearm frame).
As detailed above, Cambell/Hope discloses the use of a wifi transmitter located in the camera. At the time of filing, one of ordinary skill would have been familiar with options for transmitter/antenna location and have understood that, as evidenced by Betro, a known alternative location would be within the firearm. For example, this would allow reception/transmission of sensor data even when the camera itself is off or removed from the firearm. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a transmitter/antenna in the frame of the firearm, as taught by Betro, in the firearm of Campbell/Hope in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a wireless transmitter/antenna in the frame of the firearm of Campbell/Hope as taught by Betro.
With respect to claim 4, Campbell discloses the invention substantially as claimed. As described above Campbell in view of Hope and Betro discloses each and every element of dependent claim 2. Campbell/Hope/Betro additionally discloses: 
wherein the wireless transmitter wirelessly transmits an image taken by the camera assembly to a remote device (see Campbell ¶¶10, 87, 93, 95, describing that the wireless transmitter may transmit an image taken to a smart device or other device with a display, e.g., smart phone, via wifi, i.e., wirelessly transmits an image taken by the camera assembly to a remote device). 
The reasons for combining the cited prior art with respect to claims 1 and 2 also apply to claim 4.
With respect to claim 6, Campbell discloses the invention substantially as claimed. As described above Campbell in view of Hope and Betro discloses all the elements of dependent claim 4. Campbell/Hope/Betro additionally discloses: 
wherein the image taken by the camera assembly is date and time stamped (see Betro 6:39-52, 9:25-31, 17:20-27, describing that the images captured by the firearm imaging system may be time and date stamped). 
Betro discloses the benefits of time/date stamping such images (see citations above, describing that doing so allows for time and date information for all collected intelligence data). At the time of filing, one of ordinary skill would have been familiar with intelligence gathering, e.g., for weaponry systems like those of Campbell/Hope/Betro, and of the importance of temporal information associated with the intelligence.  Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such a time/date stamping mechanism, as taught by Betro, in the images of Campbell/Hope/Betro in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include time/date stamping of images captured in the firearm imaging system of Campbell/Hope/Betro as taught by Betro.
With respect to claim 10, Campbell discloses the invention substantially as claimed. As detailed above, Campbell in view of Hope and Betro discloses each and every element of dependent claim 2. Campbell/Hope/Betro additionally discloses: 
wherein the wireless transmitter further comprises an antenna (see citations and arguments with respect to claim 3 above).
The reasons for combining the cited prior art with respect to claims 1-3 also apply to claim 10.
With respect to claim 18, Campbell discloses the invention substantially as claimed. As described above Campbell in view of Hope discloses all the elements of independent claim 1 and Campbell in view of Hope and Betro discloses each and every element of dependent claim 2, the combination of which is incorporated herein. Campbell/Hope/Betro additionally discloses: 
A front sight post camera system for a firearm having a trigger, wherein the front sight post camera system comprises:
a front sight post (see citations and arguments with respect to corresponding element of claim 1 above);
a camera assembly (see citations and arguments with respect to corresponding element of claim 1 above);
an actuation mechanism (see citations and arguments with respect to corresponding element of claim 1 above);
a wireless transmitter (see citations and arguments with respect to corresponding element of claim 2 above);
a GPS unit (see citations and arguments with respect to corresponding element of claim 2 above); and
a mobile application for installation on a remote smart device (see Betro 3:59-4:4, describing that the remote device in communication with the firearm camera may use a firearm monitoring and safety application, i.e., a mobile application installed/for installation on a remote smart device,), wherein the actuation mechanism activates the camera assembly to produce an image each time the trigger is pulled and the wireless transmitter automatically sends the image to the smart device (see citations and arguments with respect to corresponding element of claim 1 above describing that the actuation mechanism activates the camera to capture images when the trigger is pulled and Campbell ¶¶10, 93, 95-96, 131, describing that the transmitter transmits the images to a remote device, e.g., smart phone – Examiner notes that, as described, no separate transmission actuation/activation is required and the images do not appear to be stored for a period of time, thus the transmissions are understood to be automatic).
As detailed above, Campbell/Hope/Betro discloses the use of a remote device, e.g., smart phone. Such references do not, however, detail the software on such a smart phone. At the time of filing, one of ordinary skill would have been familiar with smart phones and their operation and have understood that, as evidenced by Betro, one known way to receive transmitted data on a smart phone is through a mobile application installed/for installation on the phone. Accordingly, to one of ordinary skill in the art at the time of filing, using such applications in the mobile device of the firearm imaging system described by Campbell/Hope/Betro would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mobile application for installation in the mobile device of the firearm imaging system of Campbell/Hope/Betro as taught by Betro.
With respect to claim 20, Campbell discloses the invention substantially as claimed. As described above Campbell in view of Hope and Betro discloses all the elements of independent claim 18. Campbell/Hope/Betro additionally discloses: 
wherein the camera assembly comprises a protective bezel, an outer lens and a camera lens (see citations and arguments with respect to corresponding element of claim 8 above). 
The reasons for combining the cited prior art with respect to claims 1-2 and 18 also apply to claim 20.
Claim Rejections - 35 USC § 103
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Hope and Betro further in view of U.S. Patent Publication No. 2011/0030545 (“Klein”).
With respect to claim 5, Campbell discloses the invention substantially as claimed. As detailed above, Campbell in view of Hope and Betro discloses each and every element of claim 4. 
Campbell/Hope/Betro does not explicitly disclose wherein the wireless transmission of the image taken by the camera assembly to the remote device is encrypted.
However, in the same field of endeavor, Klein discloses: 
wherein the wireless transmission of the image taken by the camera assembly to the remote device is encrypted (see ¶64, describing that it was known to encrypt video images taken by a firearm camera device to a remote device using an encryption algorithm).
At the time of filing, one of ordinary skill would have been familiar with encryption of video data and the reasons for encrypting a wireless transmission and have understood that, as evidenced by Klein, doing so in the firearm imaging system of Campbell/Hope/Betro would have the benefit of ensuring access to the images could not be intercepted by unwanted persons. Accordingly, one of ordinary skill in the art at the time of filing would have been motivated to include such an encryption, as taught by Klein, in the firearm imaging system of Campbell/Hope/Betro in order to obtain this advantage. Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include encryption of the wireless image transmission taken by the camera to the remote device in the firearm/imaging system of Campbell/Hope/Betro as taught by Klein.
With respect to claim 19, Campbell discloses the invention substantially as claimed. As described above, Campbell in view of Hope, Betro, and Klein discloses all the elements of independent claim 18. Campbell/Hope/Betro/Klein additionally discloses: 
wherein the transmission of the image taken by the camera assembly to the remote device is encrypted and the image is date and time stamped (see citations and arguments with respect to corresponding element of claims 5-6 above). 
The reasons for combining the cited prior art with respect to claims 1-2 and 5 also apply to claim 19.
Claim Rejections - 35 USC § 103
Claims 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Hope and Betro and further in view of U.S. Patent No. 10,788,289 (“Wallace”).
With respect to claim 11, Campbell discloses the invention substantially as claimed. As detailed above, Campbell in view of Hope and Betro discloses each and every element of dependent claim 2. 
Campbell/Hope/Betro does not explicitly disclose wherein the camera assembly is capable of operating in more than one mode.
However, in the same field of endeavor, Wallace discloses that it was known for such systems to operate in either a video capturing or an image capturing mode, i.e.,: 
wherein the camera assembly is capable of operating in more than one mode (see Abstract, 4:36-54, 6:64-66, describing that the camera may collect image frames or video via the camera, i.e., the camera may be operated in imaging or video modes).
At the time of filing, one of ordinary skill would have been familiar with weapon camera systems and the modes in which such camera systems were known to operate to provide intelligence, including, as evidenced by Wallace, in both video and imagery. Accordingly, to none of ordinary skill in the art at the time of filing allowing the camera system of Campbell/Hope/Betro to operate to capture either video or still imagery via modes, as described in Wallace, would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for operating the camera in a video mode and an image mode in the firearm imaging system of Campbell/Hope/Betro as taught by Wallace.
With respect to claim 12, Campbell discloses the invention substantially as claimed. As detailed above, Campbell in view of Hope, Betro, and Wallace discloses each and every element of dependent claim 11. Campbell/Hope/Betro/Wallace additionally discloses:
wherein the mode of operation of the camera assembly is controlled by a mobile application on a smart device (see citations and arguments with respect to claims 11 and 18 above describing that the device (which as detailed in claim 11 includes a camera with multiple modes) may be controlled by a mobile application on a smart device (as described in claim 18 above)).
The reasons for combining the cited prior art with respect to claims 1-2 and 11 also apply to claim 12.
With respect to claim 13, Campbell discloses the invention substantially as claimed. As detailed above, Campbell in view of Hope, Betro, and Wallace discloses each and every element of dependent claim 11. Campbell/Hope/Betro/Wallace additionally discloses: 
wherein the mode of operation is a selectable one of: (a) a single photo; (b) a burst of photos; and (c) a video (see citations and arguments with respect to claim 11 above describing that the camera may operate to collect an image frame or a video, i.e., the mode is a selectable one of a single photo and a video).
The reasons for combining the cited prior art with respect to claims 1-2 and 11 also apply to claim 13.
With respect to claim 17, Campbell discloses the invention substantially as claimed. As detailed above, Campbell in view of Hope and Betro discloses each and every element of dependent claim 2 and Campbell/Hope/Betro/Wallace discloses each and every element of dependent claim 13, the combination of which is incorporated herein. Campbell/Hope/Betro/Wallace additionally discloses: 
wherein the camera assembly is capable of operating in a selectable one of the following modes: (a) a single photo; (b) a burst of photos; and (c) a video (see citations and arguments with respect to claim 13 above).
The reasons for combining the cited prior art with respect to claims 1-2 and 11 also apply to claim 17.
Allowable Subject Matter
Claims 14-16 are allowed.
The cited prior art fails to disclose a camera assembly positioned within a traditional front sight post (e.g., Fig. 3B, item 110) on a firearm (handgun, pistol, shotgun, rifle, etc.) and where the camera is activated each time the firearm’s trigger is pulled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481